Citation Nr: 0313905	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  01-04 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of the 10 percent evaluation assigned for 
post-operative residuals of a left knee injury.

2.  The propriety of the noncompensable evaluation assigned 
for post-operative residuals of a deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1995 to 
June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which in 
pertinent part granted service connection for post-operative 
residuals of a left knee injury, assigning a 10 percent 
evaluation, and granted service connection for post-operative 
residuals of a deviated nasal septum, assigning a 
noncompensable evaluation.  The veteran disagreed with the 
assigned evaluations and subsequently perfected this appeal.

In December 2001, the Board denied the veteran's appeal for 
increased evaluations.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2003, the parties filed a Joint Motion 
to Remand and to Stay Proceedings indicating that remand was 
necessary for VA to fulfill its duty to notify pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  By Order 
dated in January 2003, the Court vacated the Board's December 
2001 decision and remanded the matter for further 
adjudication.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, 38 U.S.C.A. § 5100 et seq. (West 
2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The December 2001 Board decision advised the veteran of the 
enactment of the VCAA.  However, the record does not indicate 
that the veteran was notified of the information and evidence 
he was responsible for providing and of the evidence that VA 
would attempt to obtain in support of his claims.  Therefore, 
this case must be remanded for further adjudication pursuant 
to the VCAA.

In April 2003, the veteran was advised that his appeal had 
returned to the Board and that he had 90 days to submit 
additional argument or evidence.  The veteran subsequently 
submitted a private operative report indicating that he 
underwent left knee surgery in February 2002.  The veteran 
underwent a VA knee examination in June 2001.  However, given 
the fact that he recently underwent surgery, the Board finds 
that additional examination is necessary to ascertain the 
current severity of his left knee disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  Make arrangements with the 
appropriate medical facility for the 
veteran to be afforded the following 
examination: an orthopedic examination to 
determine the current severity of the 
veteran's left knee disability.  Send the 
claims folder to the examiner for review 
in conjunction with the examination.  All 
required tests and studies, including x-
rays, should be completed.  The examiner 
is specifically requested to provide the 
following information: 1) comment on 
whether the post-operative residuals of 
the veteran's left knee injury are 
manifested by subluxation and/or 
instability (any such manifestations 
should be characterized as mild, 
moderate, or severe in degree); 2) 
describe applicable ranges of motion 
(flexion and extension) in terms of 
degrees; and 3) comment on the effects of 
pain, weakness and exacerbating episodes 
on range of motion and functionality.  
All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.  

3.  The RO should undertake any 
additional development deemed appropriate 
and should readjudicate the veteran's 
claims of entitlement to an evaluation in 
excess of 10 percent for post-operative 
residuals of a left knee injury and for a 
compensable evaluation for post-operative 
residuals of a deviated nasal septum.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




